        Case 4:20-cv-05026-TOR     ECF No. 7   filed 05/14/20   PageID.37 Page 1 of 3




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DARREN MICHAEL WRIGHT,
                                                   NO: 4:20-CV-5026-TOR
 8                             Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    DR. BRIAN WALKER and JOSHUA
      LONG,
11
                               Defendants.
12

13

14         BEFORE THE COURT is the Order to Comply with Filing Fee

15   Requirements. ECF No. 6. The Court has reviewed the record and files herein and

16   is fully informed. For the reasons discussed below, this action is dismissed without

17   prejudice.

18         On February 12, 2020, Plaintiff, a prisoner at the Monroe Correctional

19   Complex, filed a pro se civil rights complaint without paying the filing fee. ECF

20   No. 1. His in forma pauperis application was insufficient and Plaintiff did not



     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
        Case 4:20-cv-05026-TOR      ECF No. 7     filed 05/14/20   PageID.38 Page 2 of 3




 1   comply with 28 U.S.C. § 1915(a)(2), which requires a prisoner seeking to bring a

 2   civil action without prepayment of the filing fee to submit a certified copy of his

 3   trust fund account statement (or institutional equivalent) for the six months

 4   immediately preceding the filing of the complaint. Plaintiff was advised of these

 5   deficiencies, ECF No. 3, but failed to cure them. He has filed nothing further in this

 6   action.

 7         Plaintiff was advised that before the Court may proceed with his civil action,

 8   he must either pay the applicable fee of $400.00 ($350.00 filing fee, plus $50.00

 9   administrative fee) or comply with the in forma pauperis statute. ECF No. 6.

10   Plaintiff was further advised that failure to do either within 21 days would result in

11   the dismissal of this case. Id. No filing fee has been paid nor sufficient in forma

12   pauperis application filed.

13         Parties filing actions in the United States District Court are required to pay

14   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

15   payment of a filing fee only upon granting of in forma pauperis status. See 28 U.S.C.

16   § 1915. Failure to pay the statutory filing fee will result in dismissal of these actions

17   without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995)

18   (district court has authority to dismiss without prejudice prisoner complaint for

19   failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992)

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
        Case 4:20-cv-05026-TOR       ECF No. 7   filed 05/14/20   PageID.39 Page 3 of 3




 1   (affirming dismissal of appeal of pro se litigant for failure to pay required filing

 2   fees).

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4            This action is DISMISSED without prejudice for failing to pay the filing fee

 5   or filing a properly completed Declaration and Application to Proceed In Forma

 6   Pauperis pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).

 7            The District Court Clerk is directed to enter this Order, enter judgment

 8   accordingly, furnish a copy to Plaintiff at his last known address, and CLOSE the

 9   file. The Court certifies any appeal of this dismissal would not be taken in good

10   faith.

11            DATED May 14, 2020.

12

13                                     THOMAS O. RICE
                                Chief United States District Judge
14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 3
